             Case 8:20-bk-03608-CPM        Doc 79    Filed 05/27/20     Page 1 of 18




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION
                               www.flmb.uscourts.gov

In re:                                       )      Chapter 11
                                             )
CFRA HOLDINGS, LLC                           )      Case No. 8:20-bk-03608-CPM
                                             )
                                             )      Jointly Administered with
                                             )
CFRA LLC                                     )      Case No. 8:20-bk-03609-CPM
CFRA TRI-CITIES, LLC                         )      Case No. 8:20-bk-03610-CPM
                                             )
         Debtors.                            )


  OBJECTION AND RESERVATION OF RIGHTS OF IHOP RESTAURANTS LLC,
           IHOP FRANCHISOR LLC, AND IHOP LEASING LLC TO
   DEBTORS’ MOTION FOR ENTRY OF (I) AN ORDER APPROVING BIDDING
PROCEDURES, ASSUMPTION AND ASSIGNMENT PROCEDURES, AND THE FORM
 AND MANNER OF NOTICE THEREOF; AND (II) ORDER(S) (A) APPROVING THE
         SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS,
            (B) AUTHORIZING THE SALES FREE AND CLEAR OF
        ALL ENCUMBRANCES, AND (C) AUTHORIZING ASSUMPTION
  AND ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

         IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC (collectively,

“IHOP”) hereby make their objections and reservation of rights (the “Objection”) in connection

with the Debtors’ Motion for Entry of (I) an Order Approving Bidding Procedures, Assumption

and Assignment Procedures, and the Form and Manner of Notice Thereof; and (II) Order(s)

(A) Approving the Sale of Substantially All of the Debtors’ Assets, (B) Authorizing the Sales Free

and Clear of All Encumbrances, and (C) Authorizing Assumption and Assignment of Executory

Contracts and Unexpired Leases [Docket No. 53] (the “Sale and Bid Procedures Motion”) filed

by CFRA Holdings, LLC and its debtor affiliates (collectively, the “Debtors”) in the above-

captioned chapter 11 cases (the “Chapter 11 Cases”). In support of the Objection, IHOP states the

following.
             Case 8:20-bk-03608-CPM                 Doc 79      Filed 05/27/20         Page 2 of 18




                                            Preliminary Statement

       Notwithstanding the fact that, prior to the Petition Date,1 IHOP terminated its Franchise

Agreements and Leases with the Debtors, leaving them with little to sell and nothing to manage,

the Debtors have nevertheless proposed a sale process that implicates the sale of property in which

the Debtors have no interest and could neither sell nor assume and assign without the consent of

IHOP, even if they did have an interest in the former assets. The Debtors have not explained how

they will circumvent this legal barrier or provided a budget beyond two weeks, on an interim basis,

that demonstrates any capacity to satisfy existing administrative expenses, adequately maintain or

secure the closed restaurants, or carry these Chapter 11 Cases to an efficient conclusion, even if

the Franchise Agreements and Leases were determined by the Court to be assumable and

assignable. While the Debtors have informed IHOP’s counsel that they expect to address the issues

with respect to value, termination, and assignment, the record is presently incomplete as to these

critical matters. IHOP has no capacity to respond to unknown positions and therefore reserves all

rights to respond as the Debtors’ position develops. In this context, the Chapter 11 Cases, as well

as the Sale and Bid Procedures Motion, are futile. At best, the Chapter 11 Cases are being financed

and administered solely for the benefit of the lenders. The Sale and Bid Procedures Motion should

be denied.

                                                   Background

       1.         On May 6, 2020 (the “Petition Date”), each of the Debtors filed a petition under

Chapter 11 of the Bankruptcy Code in this Court. Prior to the Petition Date, the Debtors were

parties to 49 separate franchise agreements (the “Franchise Agreements”) with IHOP, pursuant

to which the Debtors operated IHOP restaurants in four states. At 29 of those locations, the



       1
           Capitalized terms not previously defined shall have the meaning given them later in this Objection.


                                                          2
            Case 8:20-bk-03608-CPM           Doc 79     Filed 05/27/20      Page 3 of 18




Debtors were also parties to real-property subleases and equipment leases with IHOP (collectively,

the “Leases”).

       2.      As detailed more fully in the IHOP Restaurants LLC, IHOP Franchisor LLC, and

IHOP Leasing LLC’s Motion for Relief from the Automatic Stay and the Declaration of Nicole

Durham-Mallory in Support of IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP

Leasing LLC’s Motion for Relief from the Automatic Stay filed therewith filed therewith [Docket

No. 65] (collectively, the “Stay Relief Motion”) incorporated herein by reference in their

entireties, the Debtors closed and abandoned all of the restaurants implicated by the Franchise

Agreements in April 2020, without the consent of IHOP. In response, IHOP immediately

terminated the Franchise Agreements and the Leases. Notwithstanding the effective terminations,

the Debtors have continued to deny IHOP access to the restaurants, causing continuing and

ongoing harm to the IHOP brand and its interests, while accruing in excess of $126,000 a week

in unpaid obligations under the Leases. IHOP has not even been granted access to the restaurants

that it subleased to the Debtors in order to insure the restaurants are properly secured, that utilities

have been safely turned off, that food is not rotting, that the properties are properly secured from

any trespassers, and that rodent or insect infestations have not begun in the absence of attendance.

Moreover, the limited budget provided to date contains no funding for the Debtors to perform

these critical functions.

       3.      Notwithstanding the effective terminations of the Franchise Agreements and the

Leases, the Debtors continue to behave as if they have property interests in these former assets

that can now be somehow liquidated in the Chapter 11 Cases, as evidenced by the Sale and Bid

Procedures Motion; however, the Sale and Bid Procedures Motion does account for, much less

address, the termination of the Franchise Agreements and the Leases, the legal barriers to an




                                                  3
           Case 8:20-bk-03608-CPM           Doc 79     Filed 05/27/20      Page 4 of 18




assignment even if they were not properly terminated prepetition, or the funding mechanism to

satisfy the administrative claims that continue to accrue, or the substantial cure costs that would

exist if the agreements could be assumed and assigned.

      4.      On May 18, 2020, the Debtors filed their Emergency Motion for Entry of Interim

Orders (A) Authorizing Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors

to Use Cash Collateral (the “DIP Motion”) [Docket No. 47]. On that same date, the Debtors filed

the Sale and Bid Procedures motion.

      5.      On May 21, 2020, IHOP filed their Objection of IHOP Restaurants LLC, IHOP

Franchisor LLC, and IHOP Leasing LLC to Debtors’ Emergency Motion for Entry of Interim

Orders (A) Authorizing Debtors to Obtain Post-Petition Financing and (B) Authorizing Debtors

to Use Cash Collateral (the “Initial DIP Objection”) [Docket No. 62]. The Initial DIP Objection

is incorporated herein by reference as if fully set forth herein.

      6.      On May 21, 2020, the Court conducted a hearing with respect to the DIP Motion.

      7.      IHOP and the Debtors have not agreed upon the final form of the Interim Order

(I) Authorizing the Debtors to Obtain Post-Petition Financing from Pre-Petition Lenders

Pursuant to 11 U.S.C. § 364; (II) Granting Liens and Superpriority Claims Pursuant to 11 U.S.C.

§ 364; (III) Granting Adequate Protection Pursuant to 11 U.S.C. §§ 361, 362, and 363; and

(IV) Granting Such Other and Further Relief that this Court Finds Equitable (the “Interim DIP

Order”), and the Interim DIP Order has not been submitted to the Court as of the date of this

Further Objection. IHOP reserves all rights with respect to the Interim DIP Order as it is

eventually submitted but believes that it will, inter alia, reserve the Initial Objection and schedule

a further continued interim hearing with respect to requested relief for May 29, 2020, at 2:30 p.m.




                                                 4
            Case 8:20-bk-03608-CPM         Doc 79     Filed 05/27/20     Page 5 of 18




      8.      On May 27, 2020, IHOP filed their Further Objection and Reservation of Rights of

IHOP Restaurants LLC, IHOP Franchisor LLC, and IHOP Leasing LLC to Debtors’ Emergency

Motion for Entry of Interim Orders (A) Authorizing Debtors to Obtain Post-Petition Financing

and (B) Authorizing Debtors to Use Cash Collateral (the “Further DIP Objection”). The Further

DIP Objection is incorporated herein by reference as if fully set forth herein.

                                  Objections and Reservations

      9.      The Sale and Bid Procedures Motion defines the Debtors’ “primary assets” as

“forty-nine (49) currently closed IHOP restaurants, including certain equipment, inventory,

franchise agreements and certain leasehold and sub-leasehold interests in non-residential real

property in North Carolina, South Carolina, Tennessee and Virginia.” Sale and Bid Procedures

Motion ¶ 13. The core issue before the Court is whether the bulk of those allegedly primary assets

are the Debtors’ to sell or to assume and assign.

      10.     Apart from the particular considerations identified below, the Sale and Bid

Procedures Motion has one glaring and serious omission. It fails to even mention that IHOP

maintains that the Franchise Agreements and the Leases were terminated prior to the Petition

Date, which leaves CFRA unable to sell the core assets that are the subject of the Sale and Bid

Procedures Motion. Moreover, the Sale and Bid Procedures Motion fails to mention that the

Franchise Agreements—even if they had not been terminated—cannot be assumed and assigned

without the consent of IHOP either as a matter of contract law and/or as a matter of state franchise

law and federal trademark law. As a matter of bedrock bankruptcy law, the Debtors cannot sell

under 11 U.S.C. § 363(b) anything that is not “property of the estate.” The Debtors have not—

and cannot—cross this initial threshold with respect to the Franchise Agreements and the Leases.

The Sale and Bid Procedures Motion is fundamentally flawed in its basic premise and entirely




                                                5
            Case 8:20-bk-03608-CPM         Doc 79     Filed 05/27/20     Page 6 of 18




fails to advise potential bidders of the risks associated with bidding upon assets that the Debtors

cannot transfer.

      11.     Here, conducting a robust marketing and sale process before the foregoing critical

issues are resolved is a futile waste of time and resources. Furthermore, insofar as no filings by

the Debtors make any statements about the termination of the Franchise Agreements and Leases

or explain the Debtors’ purported ability to assume and assign the agreements, IHOP’s ability to

address unknown contentions is limited. Discovery between the Debtors and IHOP is taking

place this week on an expedited basis. While the Debtors have told IHOP that they intend to

address issues with respect to value, terminations, and assignments, IHOP is not presently aware

of those arguments and therefore reserves the right to address any and all arguments or positions

put forth by the Debtors as they become clear.

      12.     While IHOP has incorporated by reference the facts and law set forth in the Stay

Relief Motion, the Initial DIP Objection, and the Further DIP Objection, it reiterates certain key

arguments here, in greater or lesser detail, before proceeding to specific issues in connection with

the proposed bid procedures.

      13.     First, the Franchise Agreements and the Leases were unquestionably terminated

prior to the Petition Date. See Exhibits 11, 12, & 14 to the Declaration in Support of the Stay

Relief Motion. An agreement properly terminated prior to the bankruptcy filing never becomes

property of the estate. For example, in In re Levine, 22 B.R. 16, 18 (Bankr. S.D. Fla. 1982), the

court concluded that “[b]ased on the express language of the Franchise and Sublease Agreements,

the uncontested evidence of default, and proper notice to the franchisees of such default, the Court

finds that the Franchise and Sublease Agreements were terminated prior to the filing of the

bankruptcy petition that precipitated this action. These agreements never became property of the




                                                 6
            Case 8:20-bk-03608-CPM          Doc 79      Filed 05/27/20      Page 7 of 18




estate and are therefore not subject to the automatic stay provisions of 11 U.S.C. § 362.” See also,

e.g., In re Gainesville P-H Properties, 77 B.R. 285, 295 (Bankr. M.D. Fla. 1987) (concluding that

“[w]hen the termination process has been completed and has been effective prior to the date of

the filing of the bankruptcy petition . . . there is nothing left to become part of the estate under 11

U.S.C. §§ 365 and 541”). In the absence of a property interest in the Franchise Agreements or

the Leases, there is nothing for the Debtors to sell apart from any surviving real property leases it

holds with parties other than IHOP, any equipment leases it holds with parties other than IHOP,

and any assets it owns outright that are not labeled with IHOP trademarks.

      14.     Second, even if the Franchise Agreements had not terminated prior to the Petition

Date, the Debtors are still unable to sell their franchises insofar as the Franchise Agreements are

non-assignable contracts. Section 365(c)(1) of the Bankruptcy Code prevents a debtor from

assigning a contract in bankruptcy without the non-debtor counterparty’s consent if “applicable

law” prevents the contract from being assigned outside bankruptcy without consent. See 11

U.S.C. § 365(c)(1). For purposes of section 365(c)(1), “trademark law is applicable law.” In re

XMH Corp., 647 F.3d 690, 695 (7th Cir. 2011).

      15.     Under federal trademark law, the grant of a non-exclusive trademark license is

“personal to the assignee and thus not freely assignable to a third party.” In re Travelot Co., 286

B.R. 447, 455 (Bankr. S.D. Ga. 2002); see also In re XMH Corp., 647 F.3d 690, 695 (7th Cir.

2011) (“the universal rule is that trademark licenses are not assignable in the absence of a clause

expressly authorizing assignment”). Because trademark licenses are non-assignable, when a

franchise agreement contains a non-exclusive license to use the franchisor’s trademarks, the entire

franchise agreement becomes non-assignable under section 365(c)(1). See, e.g., Wellington

Vision, Inc. v. Pearle Vision, Inc. (In re Wellington Vision, Inc.), 364 B.R. 129, 135 (S.D. Fla.




                                                  7
            Case 8:20-bk-03608-CPM        Doc 79    Filed 05/27/20     Page 8 of 18




2007) (“The agreement in this case clearly granted [the debtor] a license to use trademarks

belonging to [the franchisor], and therefore the Lanham Act is the ‘applicable law’ by which the

exception to assumption and assignment is triggered via section 365(c).”).

      16.     The Franchise Agreements in this case provide the Debtors with a non-exclusive

license to use and display the IHOP trademarks as well as to use IHOP trade secrets. These

trademark licenses are an integral part of the Franchise Agreements; indeed, the Franchise

Agreements would be worthless without the franchisee’s ability to use IHOP’s trademarks and

IHOP’s trade secrets. IHOP does not and will not consent to any assignment of the Franchise

Agreements and the non-exclusive license of IHOP’s trademarks contained therein. Therefore,

the Franchise Agreements are not assignable under section 365(c)(1).

      17.     Third, because of, among other reasons, IHOP’s interest in protecting its brand and

trademarks and the necessarily personal relationships between IHOP and its franchisees, the

Franchise Agreements provide numerous restrictions upon and conditions to any attempt by the

franchisee to assign the agreement. Among several other restrictions, a franchisee may not assign

a franchise agreement without the consent of IHOP, must provide prior written notice of the

proposed assignment, and may not assign an agreement where it is not otherwise in compliance

with all obligations of the agreement (or related agreement) owed to IHOP.        See Franchise

Agreement ¶ 11.03(a)(i), (ii), & (iv). The Debtors have failed to comply with the requirements

under the Franchise Agreements to effectuate assignment and make no provisions pursuant to the

Sale and Bid Procedures Motion for bidders to satisfy those contractual conditions. Absent

satisfaction of those contractual conditions, and absent IHOP’s consent, the Debtors cannot

effectuate an assignment as a matter of contract law.       Consequently, the relief sought in

connection with the Sale and Bid Procedures Motion is unnecessary and futile.




                                               8
             Case 8:20-bk-03608-CPM         Doc 79     Filed 05/27/20     Page 9 of 18




      18.      Fourth, as noted in the Further DIP Objection, IHOP has not seen a further interim

or final debtor-in-possession financing budget. Absent a budget line item to address and pay

accruing and accumulating administrative claims—including but not limited to $14,179.00 a

week under the Leases with respect to the leased equipment and $112,539.38 a week under the

Leases with respect to the leased real property, if such Leases are deemed continuing and available

for sale as the Debtors’ seem to suggest—the proposed process is doomed to failure. Moreover,

IHOP has seen no DIP budget that appears to address payment of cures in connection with the

Franchise Agreements and Leases, even if they are found to be assumable and assignable, which

are substantial and ongoing. In addition, the budget does not appear to provide funds for ongoing

health, safety, or maintenance obligations to ensure that IHOP’s property and its brand are

protected.

      19.      In addition to the foregoing objections, which constitute a complete barrier to the

Debtors’ purported course of action in connection with the Sale and Bid Procedures Motion,

IHOP identifies the following specific issues with respect to the proposed bid procedures (the

“Bid Procedures”).

      20.      First, nothing in the Bid Procedures puts potential bidders on notice of the foregoing

issues or that they may be bidding upon assets that the Debtors are either unable to sell or are

unable to assume and assign without the consent of IHOP. Absent other and final resolution of

these issues, the notice with respect to Bid Procedures should, at a minimum include some

reference to these critical issues and clearly state that IHOP asserts that the Franchise Agreements

and Leases were properly terminated prepetition and therefore cannot be assumed and assigned

by the Debtors. Moreover, if these agreements are assumable, they cannot be assigned without

IHOP’s consent.




                                                 9
          Case 8:20-bk-03608-CPM            Doc 79   Filed 05/27/20        Page 10 of 18




      21.     In addition to the foregoing relief, to the extent the sale process is permitted to

proceed, and without prejudice to IHOP’s rights, Paragraph 7 or 8 of the Bid Procedures should

be modified to ensure that IHOP and, to the extent warranted, the Consultation Parties, receive

copies of bids and supporting documents.

      22.     In addition, to the extent the sale process is permitted to go forward, and without

prejudice to IHOP’s rights, Paragraph 10(d) of the Bid Procedures should be modified to

expressly permit IHOP and its counsel to attend the auction.

      23.     Moreover, the Bid Procedures appear to contemplate the possibility of a secured

creditor making a credit bid, which shall be deemed a Qualifying Bidder. See Sale and Bid

Procedures Motion p.8 fn. 4. The qualifying amount of such bid, and the assets to which any

credit bid may extend, may be the subject of further objection of IHOP in connection with a

hearing on the proposed sale, if scheduled..

      24.     Furthermore, to the extent that any information shared in connection with the

proposed Bid Procedures and Data Room described therein contains any confidential or

proprietary information belonging to IHOP, including without limitation trade secrets, IHOP

reserves all rights with respect thereto.

      25.     Finally, IHOP reserves all rights with respect to the sufficiency of any adequate

assurance of future performance to be provided to it in connection with the Bid Procedures and

any proposed sale. In addition to the issues discussed above (including as to termination and

consent), IHOP specifically reserves its right to demand that the conditions set forth in the

Franchise Agreements for assignment be satisfied.

                            [remainder of page intentionally left blank]




                                                10
         Case 8:20-bk-03608-CPM         Doc 79     Filed 05/27/20    Page 11 of 18




      WHEREFORE, IHOP respectfully requests that the Court deny the relief requested in the

Sale and Bid Procedures Motion or otherwise limit it in connection with the foregoing.

Dated: May 27, 2020                            PACHULSKI STANG ZIEHL & JONES LLP
                                               Laura Davis Jones (DE Bar No. 2436)
                                               David M. Bertenthal (CA Bar No. 167624)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 19899-8705 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               Email: ljones@pszjlaw.com
                                                      dbertenthal@pszjlaw.com

                                               -and-

                                               MCDERMOTT WILL & EMERY LLP

                                               _/s/ Craig V. Rasile_______________
                                               Craig V. Rasile (FBN 613691)
                                               333 SE 2nd Avenue, Suite 4500
                                               Miami, FL 33131-4336
                                               Telephone: (305) 358-3500
                                               Facsimile: (305) 347-6500
                                               Email: crasile@mwe.com

                                               Counsel to IHOP




                                              11
          Case 8:20-bk-03608-CPM           Doc 79    Filed 05/27/20     Page 12 of 18




                                CERTIFICATE OF MAILING

       THE UNDERSIGNED HEREBY CERTIFIES that a true and correct copy of the

foregoing Objection and Reservation of Rights of IHOP Restaurants LLC, IHOP Franchisor

LLC, and IHOP Leasing LLC to Debtors’ Motion for Entry of (I) an Order Approving Bidding

Procedures, Assumption and Assignment Procedures, and the Form and Manner of Notice

Thereof; and (II) Order(s) (A) Approving the Sale of Substantially All of the Debtors’ Assets, (B)

Authorizing the Sales Free and Clear of All Encumbrances, and (C) Authorizing Assumption and

Assignment of Executory Contracts and Unexpired Leases was served on all counsel of record

and all interested parties identified on the attached Service List on May 27, 2020 via

transmission of Notices of Electronic Filing generated by CM/ECF and via First Class U.S. Mail,

postage prepaid, as indicated thereon.


 Dated: May 27, 2020                              MCDERMOTT WILL & EMERY LLP

                                                  /s/ Craig V. Rasile
                                                  Craig V. Rasile (FBN 613691)
                                                  333 SE 2nd Avenue
                                                  Suite 4500
                                                  Miami, FL 33131-4336
                                                  Telephone: (305) 358-3500
                                                  Facsimile: (305) 347-6500
                                                  Email: crasile@mwe.com

                                                  Attorneys for IHOP Restaurants, LLC, IHOP
                                                  Franchisor, LLC, and IHOP Leasing, LLC




DM_US 168838030-1.089762.0025
         Case 8:20-bk-03608-CPM         Doc 79    Filed 05/27/20     Page 13 of 18




Electronic Service List

Aaron S. Applebaum on behalf of Debtors CFRA Holdings, LLC, et al.
aaron.applebaum@saul.com

Carmen D. Contreras-Martinez on behalf of Debtors CFRA Holdings, LLC, et al.
carmen.contreras-martinez@saul.com; aida.mclaughlin@saul.com; mia-ctdocs@saul.com;
aaron.applebaum@saul.com

David S Catuogno on behalf of Creditor Raymond James Bank, N.A.
david.catuogno@klgates.com

David S Catuogno on behalf of Creditor Valley National Bank
david.catuogno@klgates.com

Herbert R Donica on behalf of Interested Party CFRA Holdings, LLC
ecf-hrd@donicalaw.com, ecf-cd@donicalaw.com; hrdecf@gmail.com;
r63937@notify.bestcase.com

Daniel Eliades on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
daniel.eliades@klgates.com

Alberto F Gomez, Jr. on behalf of Creditor Elliston Place Limited Partnership
al@jpfirm.com, al@jpfirm.com; andrenaw@jpfirm.com; katherineb@jpfirm.com

Camille J Iurillo on behalf of Creditor SmartVision Construction, LLC
ciurillo@iurillolaw.com, nhawk@iurillolaw.com; khing@iurillolaw.com

Jeffrey T Kucera on behalf of Creditor Raymond James Bank, N.A. and Valley National Bank
jeffrey.kucera@klgates.com, etna.medina@klgates.com; docketing.east@klgates.com

David S Kupetz on behalf of Interested Party 6851 Lennox, LLC
dkupetz@sulmeyerlaw.com

Robert L. LeHane on behalf of Creditor SITE Centers Corp.
KDWBankruptcyDepartment@kelleyDrye.com; MVicinanza@ecf.inforuptcy.com

Dana L Robbins on behalf of Creditor Ballantyne Property Group, LLC
drobbins@burr.com, jmorgan@burr.com

J Ellsworth Summers, Jr. on behalf of Creditor Ballantyne Property Group, LLC
esummers@burr.com, sguest@burr.com

United States Trustee – TPA
USTPRegion21.TP.ECF@USDOJ.GOV

Nathan A Wheatley on behalf of U.S. Trustee United States Trustee – TPA
nathan.a.wheatley@usdoj.gov

                                              1
         Case 8:20-bk-03608-CPM         Doc 79    Filed 05/27/20   Page 14 of 18




Stuart Wilson-Patton on behalf of Creditor TN Dept of Revenue
Stuart.Wilson-Patton@ag.tn.gov




                                             2
           Case 8:20-bk-03608-CPM   Doc 79   Filed 05/27/20   Page 15 of 18




Via U.S. Mail

6851 Lennox, LLC/Moss Group
6345 Balboa Blvd., Suite 310
Encino, CA 91316
Attn: Richard Moss

Beltram Edge Tool Supply Inc.
6800 North Florida Avenue
Tampa, FL 33604

BrightRidge
2600 Boones Creek Road
Johnson City, TN 37615

Bristol Virginia Utilities
15022 Lee Hwy
Bristol, VA 24202

Broadway Lights LLC
1085 Thousand Oaks Blvd.
Greenville, SC 29607

CaptiveAire Systems
4641 Paragon Park Road
Raleigh, NC 27616

Casual Dining Smyrna, LLC
c/o Richard Nasano
26 Knights Court
Saddle River, NJ 07458

Cigar City Marketing, LLC
1228 E. 7th Avenue, Suite 200
Tampa, FL 33605

City of Kingsport
225 West Center Street
Kingsport, TN 37660

Commercial Kitchen Specialist
1850 Indian Ridge Drive
Kingsport, TN 37660

Dan’s Professional Plumbing
1558 Fuller Street
Kingsport, TN 37664

                                        3
          Case 8:20-bk-03608-CPM   Doc 79   Filed 05/27/20   Page 16 of 18




David Nakahara
415 Oneida Ct.
Danville, CA 94526

DDR Cotwold LP
Dept 328818 21089
41909
PO Box 83400
Chicago, IL 60691

Etheridge Roofing, Inc.
1211 Tarboro Street, SW
Wilson, NC 27893

Ford & Harrison LLP
Attn: P. Maxwell Smith
271 17th Street NW, Suite 1900
Atlanta, GA 30363

HPI Direct, Inc.
785 Goodard Court
Alpharetta, GA 30005

Interface Security Sys. LLC
8339 Solutions Center
Chicago, IL 60677

Johnson City Utility System
601 E. Main Street
Johnson City, TN 37601

MS Park
Dallas Lockbox
P.O. Box 848499
Dallas, TX 75284

National Tax Credit Holdings
10499 W. Bradford Rd., #102
Littleton, CO 80127

Performance Food Group
7420 Ranco Rd.
Henrico, VA 23228

Performance Foodservice
12500 West Creek Parkway
Henrico, VA 23238

                                       4
          Case 8:20-bk-03608-CPM   Doc 79   Filed 05/27/20   Page 17 of 18




Premier Fire Protection Inc.
1338 TN-126
Bristol, TN 37620

Putnam Mechanical
131 Crosslake Park Dr., #202
Mooresville, NC 28117

Raymond James Bank, N.A.
710 Carillon Parkway
St. Petersburg, FL 33716

Rosnet Technology
8500 NW River Park Dr.
Kansas City, MO 64152

Rustic Ridge Landscaping
205 Pickens Bridge Rd.
Johnson City, TN 37615

S&D Coffee
300 Concord Parkway South
Concord, NC 28027

Smartvision Construction, LLC
1155 East Isle of Palms Ave.
Myrtle Beach, SC 29579

The Wasserstrom Company
4500 E. Broad Street
Columbus, OH 43213

Trane Technologies
800-E Beaty Street
Davidson, NC 28036

Trilogy, Inc.
1220 Richmond Road
Williamsburg, VA 23185

Valassis Direct Mail, Inc.
90469 Collection Center Drive
Chicago, IL 60693

Valley National Bank
4790 140th Avenue North
Clearwater, FL 33762

                                       5
         Case 8:20-bk-03608-CPM      Doc 79   Filed 05/27/20   Page 18 of 18




Internal Revenue Service
1111 Constitution Avenue, NW
Washington, DC 20224

Internal Revenue Service
Centralized Insolvency Operation
Post Office Box 7346
Philadelphia, PA 19101-7346

Office of Attorney General
State of Florida
The Capitol PL-01
Tallahassee, FL 32399-1050

Maria Chapa Lopez
United States Attorney for
the Middle District of Florida
400 North Tampa Street, Suite 3200
Tampa, FL 33602

Office of Attorney General
State of North Carolina
114 W. Edenton Street
Raleigh, NC 27603

Office of Attorney General
State of South Carolina
1000 Assembly St., #501
Columbia, SC 29201

Office of Attorney General
State of Virginia
202 North 9th Street
Richmond, VA 23219

Office of Attorney General
State of Tennessee
P.O. Box 20207
Nashville, TN 37202-0207




                                         6
